88 N.J. 26 (1981)
438 A.2d 519
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
JAMES F. JOHNSON, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
September 29, 1981.
Susan Green, Assistant Public Defender, for defendant-appellant (Stanley C. Van Ness, Public Defender, attorney).
Marc J. Friedman, Deputy Attorney General, for plaintiff-respondent (James R. Zazzali, Attorney General, attorney).

ORDER
This matter having been duly considered on the record below and the arguments of counsel, and good cause appearing;
It is ORDERED that the judgment of the Superior Court, Appellate Division, 176 N.J. Super. 1, is affirmed substantially for the reasons expressed in the dissenting opinion of Judge Coleman on the temporary remand to the Superior Court [87 N.J. 335] Law Division  Resentencing Panel, filed June 12, 1981, 182 N.J. Super. 1.